Order filed October 15, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00547-CR
                                   ____________

                        HORACE SIMPSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No 11
                          Harris County, Texas
                      Trial Court Cause No. 1789057

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 5, a VHS
Station Video.
      The clerk of the County Criminal Court at Law No 11 is directed to deliver
to the Clerk of this court the original of State's Exhibit 5, on or before October 24,
2014. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 5, to the
clerk of the County Criminal Court at Law No 11.



                                    PER CURIAM